UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011. o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition period from to Commission File Number 1-12386 LEXINGTON REALTY TRUST (Exact name of registrant as specified in its charter) Maryland 13-3717318 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Penn Plaza – Suite 4015 New York, NY (Address of principal executive offices) (Zip code) (212) 692-7200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer x Accelerated filer o Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the registrant's classes of common shares, as of the latest practicable date: 147,330,312 common shares, par value $0.0001 per share on May 2, 2011. TABLE OF CONTENTS PART 1. — FINANCIAL INFORMATION ITEM 1. Financial Statements 3 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 28 ITEM 4. Controls and Procedures 28 PART II — OTHER INFORMATION ITEM 1. Legal Proceedings. 29 ITEM 1A. Risk Factors. 30 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 30 ITEM 3. Defaults Upon Senior Securities 30 ITEM 5. Other Information 30 ITEM 6. Exhibits 31 SIGNATURES 34 EX-31.1: CERTIFICATION EX-31.2: CERTIFICATION EX-32.1: CERTIFICATION EX-32.2: CERTIFICATION 2 Table of Contents PART 1. - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LEXINGTON REALTY TRUST AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2011 (unaudited) and December 31, 2010 (In thousands, except share and per share data) Assets: Real estate, at cost $ $ Investments in real estate under construction Less: accumulated depreciation and amortization Property held for sale – discontinued operations Intangible assets, net Cash and cash equivalents Restricted cash Investment in and advances to non-consolidated entities Deferred expenses, net Loans receivable, net Rent receivable – current Rent receivable – deferred Other assets Total assets $ $ Liabilities and Equity: Liabilities: Mortgages and notes payable $ $ Exchangeable notes payable Convertible notes payable Trust preferred securities Dividends payable Liabilities – discontinued operations Accounts payable and other liabilities Accrued interest payable Deferred revenue - below market leases, net Prepaid rent Commitments and contingencies Equity: Preferred shares, par value $0.0001 per share; authorized 100,000,000 shares, Series B Cumulative Redeemable Preferred, liquidation preference $79,000; 3,160,000 shares issued and outstanding Series C Cumulative Convertible Preferred, liquidation preference $103,995 and $104,760; and 2,079,904 and 2,095,200 shares issued and outstanding in 2011 and 2010, respectively Series D Cumulative Redeemable Preferred, liquidation preference $155,000; 6,200,000 shares issued and outstanding Common shares, par value $0.0001 per share; authorized 400,000,000 shares, 147,084,403 and 146,552,589 shares issued and outstanding in 2011 and 2010, respectively 15 15 Additional paid-in-capital Accumulated distributions in excess of net income ) ) Accumulated other comprehensive income (loss) ) Total shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents LEXINGTON REALTY TRUST AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended March 31, 2011 and 2010 (Unaudited and in thousands, except share and per share data) Gross revenues: Rental $ $ Advisory and incentive fees Tenant reimbursements Total gross revenues Expense applicable to revenues: Depreciation and amortization ) ) Property operating ) ) General and administrative ) ) Non-operating income Interest and amortization expense ) ) Debt satisfaction gains (charges), net 19 ) Change in value of forward equity commitment Income (loss) before benefit (provision) for income taxes, equity in earnings of non-consolidated entities and discontinued operations ) Benefit (provision) for income taxes ) Equity in earnings of non-consolidated entities Income (loss) from continuing operations ) Discontinued operations: Income (loss) from discontinued operations ) Provision for income taxes (1
